Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 1 of 57 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  TRENTON DIVISION


MICHAEL COMBS AND                              )
DEBORAH COMBS,                                 )
                                               )
                              Plaintiffs,      )        Civil Action No.
                                               )
               v.                              )        COMPLAINT
                                               )
Boehringer Ingelheim Pharmaceuticals,          )
Inc., Chattem, Inc., Sanofi-Aventis U.S.       )        JURY TRIAL DEMANDED
LLC, and Sanofi US Services Inc.               )
                                               )
                              Defendants.      )


                                            COMPLAINT

       Plaintiffs, MICHAEL COMBS and DEBORAH COMBS, by and through their

undersigned counsel, for their Complaint allege as follows based on personal knowledge,

investigation of counsel, and information and belief:

                               I.      NATURE OF THE ACTION

      1.       This is an action for personal injuries and economic damages suffered by Plaintiff

MICHAEL COMBS (“Plaintiff”) and loss of consortium suffered by Plaintiff DEBORAH

COMBS (collectively, “Plaintiffs”) as a direct and proximate result of the Defendants’ negligent,

fraudulent, and wrongful conduct in connection with the design, development, manufacture,

testing, packaging, promotion, marketing, distribution, labeling, and/or sale of Zantac, the brand-

name version of the generic drug ranitidine.




                                                   1
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 2 of 57 PageID: 2



                                            II.     PARTIES

       Plaintiffs

       2.       Plaintiff Michael Combs is a resident of Akron, Ohio. Plaintiff Combs began

purchasing and ingesting Zantac in or around 2014. From then on, Plaintiff Combs ingested at least

Zantac 150mg OTC on average once daily until in or around late 2017. As a direct and proximate

result of ingesting Zantac, Plaintiff contracted bladder cancer on or around January 24, 2018. Had

Plaintiff been informed that taking Zantac would expose him to unsafe quantities of NDMA such

that it could and did cause him to contract bladder cancer, he never would have purchased or

ingested Zantac. Plaintiff required and incurred and will continue to require and incur expenses in

connection with medical treatment as a result of these injuries, which were caused by Defendants’

ranitidine-based Zantac products, and their unlawful conduct with respect to Zantac’s design,

manufacture, marketing, distribution, and sale. Plaintiff has endured and will continue to endure

pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

       3.       Plaintiff Deborah Combs is a resident of Akron, Ohio. Plaintiff Deborah Combs is

the wife and legal spouse of Plaintiff Michael Combs.

       Defendants

       Boehringer

       4.       Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“Boehringer”) is a

Delaware corporation with a principal place of business at 900 Ridgebury Road, Ridgefield,

Connecticut 06877, and is a subsidiary of the German company Boehringer Ingelheim Corporation.

Boehringer owned the U.S. rights to over-the-counter Zantac from about October 2006 to January

2017, and manufactured and distributed the drug in the United States during that period.



                                                   2
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 3 of 57 PageID: 3



       Sanofi Defendants

       5.      Defendant Sanofi-Aventis U.S. LLC is a Delaware limited liability corporation with

a principal place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a

wholly-owned subsidiary of the French company Sanofi.

       6.      Defendant Sanofi US Services Inc. is a Delaware corporation with a principal place

of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a wholly-owned

subsidiary of the French company Sanofi.

       7.      Defendant Chattem, Inc. is a Tennessee corporation with a principal place of

business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a wholly-owned subsidiary

of the French company Sanofi.

       8.      Defendants Sanofi-Aventis U.S. LLC, Sanofi US Services Inc., and Chattem, Inc.

(collectively “Sanofi” or “Sanofi Defendants”) controlled the U.S. rights to over-the-counter Zantac

from about January 2017 to the present and manufactured and distributed the drug in the United

States during that period.

                               III.    JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

because this case is a civil action where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different States.

       10.     Venue is properly set in this District pursuant to 28 U.S.C. § 1391(b) and (c), since

Defendants transact business within, is found in, and/or has agents in this judicial district.

Likewise, a substantial part of the events giving rise to the claim occurred within this judicial

district.




                                                 3
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 4 of 57 PageID: 4



       11.      Consistent with the Due Process Clause of the Fifth and Fourteenth Amendments,

the Court has personal jurisdiction over Defendants, because Defendants are present in the

Plaintiffs’ state or residency, such that requiring an appearance does not offend traditional notions

of fair play and substantial justice. Further, Defendants have maintained registered agents in

Plaintiffs’ state of residency.

       12.      This court has personal jurisdiction over Defendants pursuant to and consistent with

the Constitutional requirements of Due Process in that Defendants, acting through their agents or

apparent agents, committed one or more of the following:

                       a.         The transaction of any business within the state;

                       b.         The making of any contract within the state;

                       c.         The commission of a tortious act within this state; and

                       d.         The ownership, use, or possession of any real estate situated within

                this state.

       13.      All of Plaintiffs’ claims arise in part from conduct Defendants purposefully directed

to Plaintiffs’ home state. On information and belief, Defendants’ Zantac was sold at hundreds of

local and national pharmacies, including, but not limited to Wal-Mart, Target, CVS, and

Walgreens throughout Plaintiffs’ home state.

       14.      Plaintiffs’ claims arise out of Defendants’ design, marketing, and sale of Zantac in

Plaintiffs’ home state.

       15.      Defendants regularly conduct or solicit business and derive substantial revenue

from goods used or consumed in, inter alia, Plaintiffs’ home state.

       16.      Upon information and belief, at all relevant times, Defendants were present and doing

business in Plaintiffs’ home state.



                                                    4
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 5 of 57 PageID: 5



       17.     At all relevant times, Defendants expected or should have expected that its acts

would have consequences within the United States of America, and Plaintiffs’ home state in

particular.

       18.     At all relevant times, Defendants placed Zantac into the stream of interstate

commerce.

                                IV.    FACTUAL ALLEGATIONS

A.      A Brief History of Zantac

       19.     Zantac/ranitidine belongs to a class of medications called histamine H2-receptor

antagonists (or H2 blockers), which decrease the amount of acid produced by the stomach and are

used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal

conditions.1

       20.     Zantac was developed by Glaxo—now GlaxoSmithKline—and approved for

prescription use by the FDA in 1983. 2 The drug belongs to a class of medications called histamine

H2-receptor antagonists (or H2 blockers), which decrease the amount of acid produced by the

stomach and are used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other

gastrointestinal conditions.3

       21.     At the time that ranitidine was developed, there was already existing scientific

literature strongly suggesting that drugs like ranitidine, which contain a dimethylamine (DMA)




1
  Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), MAYO CLINIC
(last updated Aug. 1, 2019), https://www.mayoclinic.org/drugs-supplements/histamine-h2-
antagonist- oral-route-injection-route-intravenous-route/description/drg-20068584.
2
  Richard Wright, M.D., How Zantac Became the Best-Selling Drug in History, 16(4) J.
HEALTHCARE MARKETING 24 (Winter 1996).
3
  Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), MAYO CLINIC
(last updated September 30, 2019), https://www.mayoclinic.org/drugs-supplements/histamine-h2-
antagonistoral-route-injection-route-intravenous-route/description/drg-20068584.
                                                5
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 6 of 57 PageID: 6



group, are highly likely to form NDMA, when combined with other substances like, for example,

nitrite found in the body. The dangers of NDMA formation from ranitidine should have been

obvious to Defendants. For example, one taking Zantac would likely be doing so in connection

with a meal. Many meals contain additional nitrates above that which is found naturally in the body.

Bacteria found within the saliva and stomach, or enzymes in the body, can reduce the nitrates (NO3)

found in food into nitrites (NO2). Additionally, some nitrites are found naturally in food or added

as a preservative. Thus, at the time of ranitidine’s discovery, Glaxo scientists should have known

that the very events that would lead one to take Zantac, also put such person at risk of NDMA

formation from Zantac due to increased nitrite levels in the body reacting with the ranitidine or its

constituents.

      22.       Further, in 1981, the very year Zantac was launched commercially outside of the

US, two exchanges in The Lancet, one of which involved Glaxo, discussed the potential toxicity of

cimetidine and ranitidine. Cimetidine, also an H2 blocker, has a similar chemical structure to

ranitidine. The Lancet was and is one of the most widely read and respected medical and scientific

publications, and thus Defendants would have been aware of material related to ranitidine.

      23.       In one exchange, Dr. Silvio de Flora, an Italian researcher from the University of

Genoa, wrote into The Lancet describing how the researchers detected “mutagenic nitroso

derivatives” in vitro for both cimetidine as well as ranitidine.4 De Flora did recognize that his

studies were in vitro, and that, as such, they weren’t perfectly predictive of how ranitidine would

perform in humans.




4
 S. De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET at
pp. 993-994 (Oct. 31, 1981).
                                                 6
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 7 of 57 PageID: 7



      24.      In a second set of articles in The Lancet around the same time as the de Flora article,

medical researchers from England discussed a study they performed on 140 human patients taking

cimetidine. Their study observed that those who took cimetidine had a much higher level of N-

nitrosamines than those in a control group who didn’t take cimetidine.5 In response, Roger

Brimblecombe, a researcher from Smith Kline and French Research, Ltd.,6 criticized the research

performed by Reed and referenced unnamed “extensive studies” purportedly claiming that they

demonstrate no “aetiological link between cimetidine treatment and the development of gastric

cancer.”7 Importantly, Brimblecombe also stated that, “[t]he hypotheses raised by Reed and his

colleagues are important and have been publicly and extensively discussed over the past two and

half years. A great deal of research, both in our laboratories and in others, is in progress.”8 This

clearly demonstrates that the formation of nitrosamines related to cimetidine and ranitidine, was

one that was known to Glaxo and others, as it was a subject of much discussion in the scientific

community at this time.

      25.      On December 5, 1981, Dr. Reed then responded to Brimblecombe, noting that,

among other things, the studies Brimblecombe relied upon have been harshly criticized by others.9

Reed also noted, “[d]ebate on N-nitroso compounds and human gastric cancer continues but some




5
  P. I. Reed, K. Haines, P.L.R. Smith, F.R. House, C.L. Walters, Effect of Cimetidine on Gastric
Juice N-Nitrosamine Concentration, THE LANCET (Sept. 12, 1981).
6
  Smith Kline and French was part of the Smith Kline Beecham group, which merged with Glaxo
in or around 2000. https://www.gsk.com/media/4573/300yrs-of-gsk.pdf (last visited Nov. 13,
2019). Smith Kline and French was the innovator and manufacturer of cimetidine (Tagamet).
https://www.acs.org/content/acs/en/education/whatischemistry/landmarks/cimetidinetagamet.htm
l (last visited Nov. 13, 2019).
7
  Roger Brimblecombe, Cimetidine, Nitrosation, and Carcinogenicity, THE LANCET at pp. 686-
687 (Sep. 26, 1981).
8
  Id.
9
  P. I. Reed, K. Haines, C.L. Walters, S.L.R. Smith, and F.R. House, Cimetidine, Nitrosation, and
Carcinogenicity, THE LANCET at pp. 1281-1282 (Dec. 5, 1981).
                                                 7
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 8 of 57 PageID: 8



involvement seems likely . . . . If N-nitrosamine concentrations are raised in certain conditions with

an increased risk of gastric cancer then this is a hint which must not be ignored.”10 Dr. Reed and

his co-authors sounded the alarm on Zantac, but no one listened.

      26.      In 1983, a further study was published, this time specifically relating to ranitidine.

Dr. Silvio de Flora and a group of researchers from the University of Genoa in Italy published a

study specifically describing the formation of N-nitrosamines from ranitidine and an excess of

nitrite under certain conditions.11 On information and belief Defendants were aware of this study.

      27.      Further, also in 1983, yet another article was published specifically implicating the

toxicity of ranitidine. Another group of Italian researchers from the University of Genoa discovered

that in vitro, and under certain conditions, ranitidine had the tendency to form DNA- damaging

nitroso compounds (like NDMA). Although the study was done on hamsters, and utilized

conditions not necessarily identical to those that would be found in the human body, the study called

for more research to be done into what conditions nitroso compounds formed as a result of ranitidine

ingestion.12 On information and belief Defendants were aware of this study.

      28.      Further evidence of Defendants’ knowledge that Zantac formed NDMA in the body

comes from a human study it was involved in and that was published in 1987.13 In that study, the

researchers tracked 15 patients who took ranitidine and had their gastric juice examined following

ingestion of Zantac. Critically, instead of using the gold standard assay at the time (and which



10
   Id.
11
   Silvio De Flora, Carlo Bennicelli, Anna Camoirano, and Patrizia Zanacchi, Genotoxicity of
nitrosated ranitidine, CARCINOGENESIS, Vol. 4, No. 3, pp. 255-260 (1983).
12
   Annalisa Maura, Albiana Pino, Luigi Robbiano, Enrica Cajelli, Renata Finollo, Marco Cavanna
and Giovanni Brambilla, DNA Damage Induced by Nitrosated Ranitidine in Cultured
Mammalian Cells, TOXICOLOGY LETTERS, 18, 97-102 (1983).
13
   See J Meyrick Thomas, JJ Misiewicz, AR Cook, MJ Hill, PLR Smith, CL Walters, JK Forster,
LE Martin, and DF Woodings, Effects of one year’s treatment with ranitidine and of truncal
vagotomy on gastric contents, 28 GUT. At pp. 726-738 (1987).
                                                  8
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 9 of 57 PageID: 9



remains the case today) — mass spectrometry — to detect for the presence of nitrosamines in the

human subjects, Glaxo used a nitrogen-oxide (i.e., nitric oxide, NO) assay which essentially was

designed not to find nitrosamines.

         29.          Although the assay allegedly can detect N-nitrosamines, the sensitivity of the assay

to detect NDMA is not established within the peer-reviewed literature. When the study team tested

gastric fluid samples containing ranitidine, the nitrogen oxide assay indicated the presence of N-

nitroso compounds (e.g., NDMA).14 However, rather than exploring this further, the authors

claimed that these results were “fals[e]” and then restricted all tests to “ranitidine free samples,” to

avoid high readings of N-nitroso compounds.15 Upon information and belief, these results were not

false, and in fact, were a warning sign to Defendants that ranitidine did generate carcinogenic N-

nitroso compounds like NDMA. Scientists at Valisure have demonstrated that when ranitidine is

incubated in simulated gastric fluid with nitrite, high levels of NDMA are formed. However, rather

than exploring this issue further, the study team simply did not test any study samples that had

ranitidine in them.

         30.          In fact, on information and belief, Glaxo never used a mass spectrometry assay to

test for the presence of nitrosamines in this study, or, in any of the studies and trials it did in

connection with its trials associated with its ranitidine NDA. That is because, as explained above,

when using GC/MS (which requires heating of up to 130 degrees Celsius), excessive amounts of

nitrosamines are formed. And, had Glaxo used a GC/MS assay, which would have necessarily

resulted in the formation of large amounts of NDMA, the FDA would never have approved Zantac

as being safe.




14
     Id. at p. 730.
15
     Id.
                                                       9
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 10 of 57 PageID: 10



      2.       The Success of Zantac

      31.      Zantac was approved for prescription use by the FDA in 1983.16 Due in large part

to Glaxo’s marketing strategy, Zantac was a tremendously successful drug, reaching $1 billion

in total sales in December 1986. 17 As one 1996 article put it, Zantac became “the best-selling

drug in history as a result of a shrewd, multifaceted marketing strategy that … enabled the

product to dominate the acid/peptic marketplace.” 18 Significantly, the marketing strategy that led

to Zantac’s success emphasized the purported safety of the drug. 19 Indeed, Zantac has been

marketed as a safe and effective treatment for gastrointestinal conditions such as acid indigestion,

heartburn, sour stomach, and gastroesophageal reflux disease.

      32.      Zantac became available without a prescription in 1996,20 and generic versions of

the drug (ranitidine) became available the following year.21 Although sales of brand-name Zantac

declined “as a result of generic and alternative products,”22 Zantac sales have remained strong over

time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United States,

with sales of Zantac 150 totaling $128.9 million23—a 3.1% increase from the previous year.24

      33.      Common brands of ranitidine include: Zantac, Wal-Zan 75, Heartburn Relief, Acid

Reducer, Acid Control, Wal-Zan 150, Maximum Strength Zantac 150, and Zantac 75.




16
   Wright, supra footnote 2, at 26
17
   See id. at 27.
18
   See id. at 25.
19
   See id. at 27.
20
   Id. at 28
21
   David Ranii, Generic Zantac on market, NEWS AND OBSERVER (Aug. 5, 1997)
22
   GlaxoSmithKline – Product Portfolio, PHARMACEUTICALS COMPANY ANALYSIS (Jan.
21, 2003) (Lexis Advance)
23
   Leading antacid tablet brands in the United States in 2018, supra footnote 3.
24
   Sales growth of leading brands of antacid tablets in the United States in 2018 (change to prior
sales year), STATISTA (last visited Nov. 13, 2019),
https://www.statista.com/statistics/194547/us-sales- growth-of-antacid-tablet-brands-in-2013/.
                                                10
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 11 of 57 PageID: 11



      34.      Zantac was available for purchase over-the-counter in 75 and 150 mg pills, and

by prescription in 300 mg pills.

      35.      Zantac became available without a prescription in 1996,25 and generic versions of

the drug (ranitidine) became available the following year.26 Although sales of brand-name Zantac

declined “as a result of generic and alternative products,”27 Zantac sales remained strong over time.

As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United States, with

sales of Zantac 150 totaling $128.9 million28 – a 3.1% increase from the previous year.29

      36.      Over the past 20 years, the rights to Zantac in the U.S. have changed hands several

times. In 1996, Zantac was first approved by the FDA for over-the-counter sale. At that time, the

over-the-counter version was sold by a joint venture between Glaxo and Warner-Lambert, formed

to market Zantac and other over-the-counter drugs.30 That joint venture ended in 1998, with

Warner-Lambert (which was acquired by Pfizer) retaining the right to market Zantac.31 Defendant

Boehringer acquired the U.S. rights to over-the-counter Zantac in late 2006,32 and manufactured

and sold the drug in the United States from approximately January 2007 to January 2017.33



25
   Wright, supra footnote 2, at 28.
26
   David Ranii, Generic Zantac on market, NEWS AND OBSERVER (Aug. 5, 1997).
27
   GlaxoSmithKline – Product Portfolio, PHARMACEUTICALS COMPANY ANALYSIS (Jan.
21, 2003).
28
   Sales growth of leading brands of antacid tablets in the United States in 2018 (change to
prior sales year), STATISTA (last visited Sept. 13, 2019),
https://www.statista.com/statistics/194547/us-salesgrowth-of-antacid-tablet-brands-in-2013/.
29
   Id.
30
   Business Briefs: Warner-Lambert Increases OTC Stake, American Health Line (Dec. 20, 1995)
(available through Lexis Advance)
31
   Warner-Lambert/Glaxo: To End Joint Venture, American Health Line (Aug. 4, 1998) (available
through Lexis Advance)
32
   Boehringer Ingelheim Pharmaceuticals, Inc. Announces Agreement to Acquire Zantac® from
Johnson & Johnson and the Pfizer Consumer Healthcare Business, BUSINESS WIRE (Oct. 12,
2006).
33
   See Digesting an acquisition: Patrick Hennig, Boehringer Ingelheim; Ingelheim
Pharmaceuticals to acquire U.S. rights for Zantac product line; Interview, DRUG STORE
                                                 11
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 12 of 57 PageID: 12



      37.      The Sanofi Defendants acquired the U.S. rights to over-the-counter Zantac in

approximately January 2017 and had since that time been manufacturing and selling the over-the-

counter version of the drug in the United States.34 Since its launch in 1983, Glaxo sold the

prescription version of Zantac.

      3. Throughout the relevant period, and throughout each period of time each Defendant
         marketed and sold Zantac, the scientific community continued to raise concerns about
         NDMA formation from ranitidine.

      38.      As set forth above, even before ranitidine’s launch, and shortly after its launch,

serious questions were raised about the safety of ranitidine. Specifically, questions were raised as

to whether ranitidine ingestion can lead to the formation of highly carcinogenic NDMA within the

human body. As time went on, the scientific evidence establishing that NDMA is formed from

ranitidine, in the body, and in other conditions, continued to pile up.

      39.      For example, a 2011 scientific study found that, out of eight pharmaceuticals that

were observed, “ranitidine showed the strongest potential to form N nitrosodimethylamine

(NDMA)” when present in drinking water during chloramine disinfection.35 The same study noted

that “[r]anitidine gave a much higher yield of NDMA in the present study than reported in [prior]

literature.”36 On information and belief, the Defendants were aware of this study. Another 2011




NEWS (Mar. 5, 2007); Mike Pare, Chattem adds Zantac, Dulcolax to portfolio,
CHATTANOOGA TIMES FREE PRESS (TENNESSEE) (Feb. 8, 2017).
34
   Id., Chattem adds Zantac.
35
   Ruqiao Shen & Susan A. Andrews, Demonstration of 20 pharmaceuticals and personal
care products (PPCPs) as nitrosamine precursors during chloramine disinfection, 45
WATER RESEARCH 944 (Oct. 13, 2010). “Chloramination is the process of adding
chloramine to drinking water to disinfect it and kill germs. Chloramination is sometimes
used as an alternative to chlorination.” Disinfection with Chloramine, CENTERS FOR
DISEASE CONTROL AND PREVENTION (Jan. 20, 2015),
https://www.cdc.gov/healthywater/drinking/public/chloramine-disinfection.html.
36
   Id. at 948.
                                                  12
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 13 of 57 PageID: 13



scientific article that examined ranitidine in the water supply also found that the drug was “an

important NDMA precursor.”37 On information and belief, the Defendants were aware of this study.

      40.      A 2014 scientific article that examined the formation mechanisms of NDMA

acknowledged the consensus about the dangers posed by ranitidine, observing that ranitidine and

two other pharmaceuticals had “recently caused much concern because they are potent NDMA

precursors.”38 On information and belief, the Defendants were aware of this study.

      41.      A peer-reviewed study published in the scientific journal Carcinogenesis in 2016

“confirmed the production of N-nitrosodimethylamine (NDMA), a potent carcinogen, by

nitrosation of ranitidine under stomach-relevant pH conditions in vitro” and also showed that,

during the 24 hours following ranitidine intake, the quantity of NDMA in urine excreted by the

patient “increased 400 folds from 110 to 47 600 ng.”39 The article noted that these levels of NDMA

“equaled or exceeded those observed previously in patients with schistosomiasis, a disease wherein

N nitrosamines are implicated as the etiological agents for bladder cancer.”40 The article also

cautioned that these “estimates are conservative”: The actual exposure to NDMA is “likely much

higher than that eliminated in urine” since NDMA has “a high metabolic conversion rate” so that

only about 0.05% of NDMA in the body is excreted in urine.41 The authors of the study concluded

that “a more comprehensive risk assessment”—such as “[e]pidemiological studies evaluating




37
   Julien Le Roux, et al., Chloramination of nitrogenous contaminants (pharmaceuticals and
pesticides): NDMA and halogenated DBPs formation, 45 WATER RESEARCH 3164 (Mar. 26,
2011)
38
   Yong Dong Liu, et al., Formation Mechanism of NDMA from Ranitidine, Trimethylamine, and
Other Tertiary Amines during Chloramination: A Computational Study, 48 ENVTL. SCI. &
TECHNOLOGY 8653 (June 26, 2014).
39
   Teng Zeng & William A. Mitch, Oral intake of ranitidine increases urinary excretion of N-
nitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016).
40
   Id.
41
   Id. at 632.
                                               13
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 14 of 57 PageID: 14



cancer risk, particularly bladder cancer, attributable to the long term use of ranitidine”— was

needed because of “the widespread use of ranitidine.”42 The authors also noted that “alternative

medications, such as proton pump inhibitors (PPIs), would less likely promote in vivo nitrosation

because of the lack of amines in their structure.”43 On information and belief, the Defendants were

aware of this study.

      42.      A January 2018 scientific review “summariz[ing] major findings over the last

decade related to N Nitrosodimethylamine (NDMA)” again pointed out that ranitidine had a high

rate of NDMA formation “upon chloramination.”44 On information and belief, the Defendants were

aware of this study.

      43.      Not only was there a significant amount of scientific literature that continued to pile

up establishing NDMA formation from ranitidine, but studies were also published specifically

linking Zantac to certain types of cancers in humans. For example, in 2004 an extensive

epidemiology study was published specifically linking Zantac use to bladder cancer.45 In that study,

nearly 51,000 health professionals (such as dentists, veterinarians, pharmacists) were studied over

nearly 15 years to assess the relationship between peptic ulcer disease and bladder cancer. As part

of that study, the study participants’ use of H2 blockers (which included both cimetidine and

Zantac), were monitored. The study’s authors noted that for those participants who took either




42
   Id.at 632-633.
43
   Id.
44
   Massimiliano Sgroi, et al., N-Nitrosodimethylamine (NDMA) and its precursors in water and
wastewater: A review on formation and removal, 191 CHEMOSPHERE 685-703 (Oct. 15,
2017).
45
   Dominque S. Michaud, Pauline A. Mysliwiec, Walid Aldoori, Walter C. Willet, and Edward
Giovannucci, Peptic Ulcer Disease and the Risk of Bladder Cancer in a Prospective Study of
Male Health Professionals, CANCER EPIDEMIOLOGY, BIOMARKERS & PREVENTION,
Vol. 13 250-254 (Feb. 2004).
                                                 14
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 15 of 57 PageID: 15



cimetidine or Zantac, “[w]e observed an increase in bladder cancer risk among men who reported

taking either of these medications . . . .”46

       44.      Despite the undeniable scientific evidence linking ranitidine to the production of

high levels of NDMA, or, the mounting evidence that Zantac itself is linked to cancer, Defendants

did not disclose this link to consumers on Zantac’s label or through any other means. Since Zantac

has been commercially available, by prescription and over-the-counter, the FDA has never been

presented with any disclosure by any Defendant, concerning the risk of NDMA formation from

ranitidine. Surely, if it had, the FDA would never have approved the drug for use.

B.      Dangers of N-Nitrosodimenthylamine (NDMA)

       45.      “NDMA is a semivolatile organic chemical that forms in both industrial and natural

processes. It is a member of N-nitrosamines, a family of potent carcinogens.”47

       46.      The dangers that NDMA poses to human health have long been recognized. A news

article published in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal

tested so far.”48 NDMA is no longer produced or commercially used in the United States, except

for research.49 In other words, it is only a poison.



46
   Id. at 252.
47
   Technical Fact Sheet – N-Nitroso-dimethylamine (NDMA), ENVIRONMENTAL
PROTECTION AGENCY (Jan. 2014), https://www.epa.gov/sites/production/files/2014-
03/documents/ ffrrofactsheet_contaminant_ndma_january2014_final.pdf.
48
   Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
(CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison
in reserve’s water, THE GLOBE AND MAIL (CANADA) (Jan. 6, 1990) (reporting that
residents of Six Nations Indian Reserve “have been advised not to drink, cook or wash in the
water because testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial
byproduct chemical that has been linked to cancer”); S.A. Kyrtopoulos, DNA adducts in
humans after exposure to methylating agents,
405 MUTATION RESEARCH 135 (1998) (noting that “chronic exposure of rats to very low
doses of NDMA gives rise predominantly to liver tumours, including tumours of the liver cells
(hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).
49
   Technical Fact Sheet, supra footnote 47.
                                                  15
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 16 of 57 PageID: 16



      47.      Both the EPA and the International Agency for Research on Cancer (“IARC”) have

classified NDMA as a probable human carcinogen.50 And the World Health Organization has stated

that scientific testing indicates that “NDMA consumption is positively associated with either gastric

or colorectal cancer” and “suggests that humans may be especially sensitive to the carcinogenicity

of NDMA.”51

      48.      As early as 1980, consumer products containing unsafe levels of NDMA and other

nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of the

FDA.52

      49.      Most recently, beginning in the summer of 2018, there have been recalls of several

generic drugs used to treat high blood pressure and heart failure—valsartan, losartan, and

irbesartan—because the medications “contain[ed] nitrosamine impurities that don’t meet the

[FDA’s] safety standards,”53 which provide that the intake of NDMA should be no more than 96

ng.54 The highest level of NDMA detected by the FDA in any of the valsartan tablets was 20.19 µg

(or 20,190 ng) per tablet.55 In the case of valsartan, the NDMA was an impurity caused by a

manufacturing defect, and thus NDMA was present in only some valsartan products.




50
   Technical Fact Sheet, supra footnote 47; World Health Organization, N-
Nitrosodimethylamine (NDMA), GUIDELINES FOR DRINKING-WATER QUALITY
(3rd ed. 2008) [hereinafter WHO Guidelines], available at
https://www.who.int/water_sanitation_health/dwq/chemicals/ndmasummary_2ndadd.pdf.
51
   WHO Guidelines, supra footnote 50.
52
   See, e.g., Karen De Witt, Carcinogen Fear Allayed, THE NEW YORK TIMES (July 2, 1980)
(reporting recall of beer that contained higher level of nitrosamines than that permitted by FDA).
53
   Recalls of Angiotensin II Receptor Blockers (ARBs) including Valsartan, Losartan and
Irbesartan, FDA (May 23, 2019), https://www.fda.gov/drugs/drug-safety-and-availability/recalls-
angiotensin-ii- receptor-blockers-arbs-including-valsartan-losartan-and-irbesartan.
54
   FDA Updates and Press Announcements, supra footnote 13.
55
   See Laboratory analysis of valsartan products, FDA (May 2, 2019), https://www.fda.gov/
drugs/drug-safety-and-availability/laboratory-analysis-valsartan-products.
                                                 16
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 17 of 57 PageID: 17



      50.      Zantac poses a greater safety risk than any of the recently recalled valsartan tablets.

Applying the FDA’s GC/MS protocols for detecting NDMA—the same protocols used by the FDA

to detect NDMA in valsartan56 —the level of NDMA in Zantac is 2,511,469 ng per Zantac tablet—

124 times more than the highest amount detected in the recalled valsartan.57

      51.      Moreover, unlike valsartan, the high levels of NDMA that Zantac produces are not

caused by a manufacturing defect but rather are inherent to the molecular structure of ranitidine,

the active ingredient in Zantac: “The ranitidine molecule contains both a nitrite and a

dimethylamine (‘DMA’) group which are well known to combine to form NDMA.”58 Thus,

ranitidine produces NDMA by “react[ing] with itself,”59 which means that every dosage and form

of ranitidine, including Zantac, exposes users to NDMA.60

      52.      NDMA in and of itself is toxic. But, NDMA is not the final harmful metabolite

produced from ranitidine. NDMA itself is further metabolized by the body into other harmful

compounds. For example, it is well-established that NDMA is metabolized by the body into

formaldehyde. Formaldehyde is a known carcinogen.61 IARC classifies something as a known

carcinogen when “there is sufficient evidence of carcinogenicity in humans.”62 In addition to

IARC’s designation of formaldehyde as a known carcinogen, the United States itself has designated

fomaldehyde as a known carcinogen. In 2014, The National Toxicology Program, a division of the



56
   Combined N-Nitrosodimethylamine (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity
Assay by GC/MS-Headspace, FOOD & DRUG ADMINISTRATION (Jan. 25, 2019),
https://www.fda.gov/ media/117843/download.
57
   See Exhibit A at 5; Combined N-Nitrosodimethylamine, supra
footnote 83.
58
   Exhibit A at 19.
59
   Exhibit A at 2.
60
   Id. at 1.
61
   https://www.cancer.org/cancer/cancer-causes/formaldehyde.html (last visited Nov. 13, 2019).
62
   https://monographs.iarc.fr/wp-content/uploads/2019/07/Preamble-2019.pdf, at p. 35 (last
visited Nov. 13, 2019).
                                                 17
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 18 of 57 PageID: 18



U.S. Department of Health and Human Services, classified formaldehyde as a known human

carcinogen.63 Formaldehyde has been specifically linked to various types of cancers. In 2009,

IARC stated that “there is sufficient evidence for a causal association of formaldehyde with

leukemia.”64

      53.        At all times relevant to this complaint, there was never any debate about the

toxicity and lethality of NDMA. However, at one time, long ago, much of the literature linking

NDMA to cancers, were based on animal studies. And, such studies linked NDMA to

carcinogenesis and other adverse health consequences. In one example referenced above, a news

article published in 1979 (four years prior to Zantac’s launch), noted that “NDMA has caused

cancer in nearly every laboratory animal tested so far.”

      54.      The NDMA levels associated with Zantac pose an extreme risk to cancer in humans.

In the FDA’s press releases related to the various angiotensin receptor blocker recalls, the FDA

modeled some cancer risks associated with the amount of NDMA found in the ARB medications.

For example, the FDA stated, “FDA scientists estimate that if 8,000 people took the highest

valsartan dose (320 mg) from the recalled batches daily for the full four years, there may be one

additional case of cancer over the lifetimes of these 8,000 people.”65 As stated above, the highest

level of NDMA detected with respect to the ARB medicines was 20,190 ng. Given that NDMA

levels in urine of those in the Mitch and Zeng Study who took Zantac was 47,000 ng, and that

amount likely represents only 0.5% of the amount of NDMA formed in the body from a Zantac




63
   https://www.cancer.gov/about-cancer/causes-
prevention/risk/substances/formaldehyde/formaldehyde-fact-sheet#r3 (last visited Nov. 13, 2019).
64
   https://www.atsdr.cdc.gov/toxprofiles/formaldehyde_addendum.pdf, at p. 47 (last visited Nov.
13, 2019).
65
   https://www.fda.gov/news-events/press-announcements/fda-statement-fdas-ongoing-
investigation-valsartan-and-arb-class-impurities-and-agencys-steps (last visited Nov. 13, 2019).
                                                18
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 19 of 57 PageID: 19



tablet, using the FDA’s calculations, the cancer risks of those who take Zantac are well below 1 in

4000.

C.      Defendants did not disclose to Plaintiffs, the FDA or anyone else that Zantac exposes
        users to high levels of the carcinogen NDMA, despite having actual or constructive
        knowledge of this fact.

        55.    During the time that Defendants manufactured and sold over-the-counter Zantac in

the United States, the weight of scientific evidence showed that Zantac exposed users to unsafe

levels of NDMA. At no time did any Defendant ever disclose this risk to consumers on the drug’s

label, or through any other means, nor did Defendants report these risks to the FDA. Further, no

Defendant presented to the FDA a proposed label disclosing the risks for NDMA formation from

ranitidine, and therefore, the FDA never ruled upon any proposed label disclosing the NDMA risk.

        56.    Valisure, LLC is an online pharmacy currently licensed in 38 states and an

analytical laboratory that is ISO 17025 accredited by the International Organization for

Standardization (“ISO”). Valisure is registered with the Drug Enforcement Administration

(Pharmacy: FV7431137, Laboratory: RV0484814) and the FDA (FEI #: 3012063246). Valisure’s

mission is to help ensure the safety, quality and consistency of medications and supplements in the

market. In response to rising concerns about counterfeit medications, generics, and overseas

manufacturing, Valisure developed proprietary analytical technologies that it uses in addition to

FDA standard assays to test every batch of every medication it dispenses.

        57.    Valisure confirmed the link between ranitidine and NDMA formation during its

routine analysis of drug products in its pharmacy.

        58.    Valisure submitted its Citizen’s Petition (the “Petition”) to the FDA on September

9, 2019. A copy of the Petition is attached as Exhibit “A”.




                                                19
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 20 of 57 PageID: 20



      59.      On September 13, 2019, the Food and Drug Administration (“FDA”) issued a

public statement that some ranitidine medicines, including Zantac, contain an impurity called N-

nitrosodimethylamine (NDMA).

      60.      As the Petition points out, in vivo studies have strongly suggested ranitidine’s

formation of NDMA and carcinogenicity for decades. For example, a 1982 clinical study in rats

compared ranitidine and cimetidine exposure in combination with nitrite. When investigating

DNA fragmentation in the rats’ livers, ranitidine administered with nitrite resulted in a “significant

DNA fragmentation.” 66 Thereafter, in 1983, another study published in the journal Carcinogenesis

titled “Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite”

specifically suspected the carcinogenic nature of ranitidine in combination with nitrite. 67 The

authors of this study concluded: “Our experimental findings have shown that simultaneous oral

administration in rats of high doses of ranitidine and NaNO2 [nitrite] can produce DNA

fragmentation either in liver or in gastric mucosa.” 68

      61.      Despite the undeniable scientific evidence linking ranitidine to the production of

high levels of NDMA, Defendants did not disclose this link to consumers on Zantac’s label or

through any other means.




66
   Brambilla, G., Cavanna M., De Flora S. (1982). Genotoxic Effects of Drugs:
Experimental Findings Concerning Some Chemical Families of Therapeutic Relevance. In:
Nicolini C. (eds) Chemical Carcinogenesis. NATO Advanced Study Institutes Series (Series
A:         Life       Sciences),      Vol.        52.       Springer,       Boston,         MA
(https://link.springer.com/chapter/10.1007/978-1-4684-4334-9_11).
67
   Brambilla, G. et al. (1983). Genotoxic effects in rodents given high oral doses of ranitidine and
sodium nitrite. Carcinogenesis. Vol. 4, 10, p. 1281-1285, available at
https://academic.oup.com/carcin/article-abstract/4/10/1281/2391364.
68
   Exhibit A at 11.
                                                  20
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 21 of 57 PageID: 21



         62.         Defendants have had notice of serious adverse health outcomes regarding cancer

and other injuries associated with their ranitidine products, including Zantac, through case reports,

clinical studies and post-market surveillance.

         63.         As such, these numerous reports of cancer put Defendants on notice as to the

excessive risks of injuries related to the use of ranitidine products, including Zantac, and yet those

products remain easily accessible to consumers such as Plaintiff.

         64.         Moreover, there are reasonable alternative treatments available to treat the

conditions indicated by Zantac, such as another histamine blocker or a proton-pump inhibitor

(PPI). Indeed, as the Petition notes, there were numerous alternative medications that Valisure

tested where NDMA was not detected. 69

         65.         Defendants knew or should have known that Zantac exposed users to unsafe levels

of the carcinogen NDMA based on the data available to them or that could have been generated

by them, including but not limited to animal studies, mechanisms of action, pharmacodynamics,

pharmacokinetics, pre-clinical studies, clinical studies, animal models, genetic models, analogous

compounds, analogous conditions, adverse event reports, case reports, post-marketing reports and

regulatory authority investigations.

         66.         Despite their knowledge that exposure to unsafe levels of NDMA could result in

cancer, Defendants took no action to inform Plaintiff, Plaintiff’s physicians and/or the FDA of this

known risk. Instead, Defendants continued to represent that their ranitidine products, including

Zantac, had been tested and were found to be safe and effective for their indicated use in treating

gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions.




69
     Id. at 15-16.
                                                    21
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 22 of 57 PageID: 22



Defendants promoted and marketed ranitidine products, including Zantac, as safe and effective for

individuals such as Plaintiff throughout the United States, including Ohio.

      67.      Defendants negligently and/or recklessly failed to disclose their knowledge that

their ranitidine products, including Zantac, contained unsafe levels of NDMA that could cause

cancer, from Plaintiff, Plaintiff’s treating physicians, hospitals, pharmacies, the FDA, the public

in general and/or the medical community.

      68.      Even if used as directed, Defendants failed to adequately warn against the negative

effects and risks associated with ranitidine products, including Zantac, including, but not

necessarily limited to, long-term usage and the cumulative effects of long-term usage.

      69.      In omitting and inadequately providing critical safety information regarding the

use of ranitidine products, including Zantac, in order to induce their purchase and use, Defendants

engaged in and continue to engage in conduct likely to mislead consumers including Plaintiff.

      70.      Despite notice and knowledge that ranitidine products, including Zantac, contained

unsafe levels of NDMA which can cause cancer and other severe health problems, Defendants

continued to market and sell ranitidine products, including Zantac, without warning consumers,

healthcare providers, and/or the FDA of these significant risks.

      71.      Consumers, including Plaintiff, relied on the Defendants’ false representations and

were misled as to Zantac’s safety.

      72.      Had Plaintiff known of the risks of cancer and other injuries associated with Zantac,

Plaintiff would not have used the drug.

      73.      As a result of Defendants’ action and inactions as outlined herein, Plaintiff was

injured due to Plaintiff’s ingestion of Zantac, which caused Plaintiff to suffer from cancer and any

and all sequelae.



                                                22
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 23 of 57 PageID: 23



      74.      Defendants misrepresented and failed to disclose risks of cancer and other injuries

associated with Zantac with the intent of inducing the public in general, and the medical

community in particular, to recommend, dispense and/or purchase Zantac or ranitidine for the

treatment of gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal

conditions, all of which evinced a callous, reckless, willful, depraved indifference to health, safety

and welfare.

      75.      As a result of the foregoing acts and omissions, Plaintiff was and still is caused to

suffer serious and dangerous side effects, as well as other severe and personal injuries which are

permanent and lasting in nature, physical pain and mental anguish, including diminished

enjoyment of life, as well as the need for lifelong medical treatment, monitoring and/or

medications, and fear of developing any additional health consequences. Plaintiff’s wife has

suffered loss of society and consortium.

      76.      Consequently, Plaintiffs seeks compensatory damages as a result of Plaintiff

Michael Combs’s use of Zantac, which has caused Plaintiff to suffer from bladder cancer as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, including diminished enjoyment of life, as well as the need for lifelong medical

treatment, monitoring and/or medications, and fear of developing any of the above named health

consequences. Plaintiff’s wife has suffered loss of society and consortium.

D.     Most global health regulators, and manufacturers themselves, have recalled their
       Zantac and ranitidine products.

      77.      Since the filing of the Valisure’s Citizen Petition on September 9, 2019, virtually

every health regulator throughout the world, with the exception of the U.S. FDA, has taken steps to

remove Zantac and ranitidine from the marketplace. In addition, many manufacturers, including

the Boehringer and Sanofi Defendants, have also recalled the drug.


                                                 23
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 24 of 57 PageID: 24



      78.      At the request of Health Canada, the department of the Canadian government

responsible for national public health, “companies marketing ranitidine products in Canada have

stopped any further distribution until evidence is provided to demonstrate that they do not contain

NDMA above acceptable levels.”70 According to Canadian regulators, “[c]urrent evidence suggests

that NDMA may be present in ranitidine, regardless of the manufacturer.”71

      79.      Similarly, South Korea’s Ministry of Food and Drug Safety has stated that “[i]t

suspects NDMA may have been unintentionally produced in the course of natural decomposition

and synthesis reactions of the nitrite and dimethylamine chemicals in ranitidine or by

dimethylamine accidentally being added during the manufacturing process.”72

      80.      Germany, Switzerland, and Austria all have initiated recalls of ranitidine-based

drugs,73 and Finland has withdrawn drugs containing ranitidine from its pharmacies.74 Singapore

has suspended the sale and supply of several brands of ranitidine.75 Qatar’s Ministry of Public

Health “has withdrawn samples of ranitidine, including the one commercially known as Zantac,




70
   Information Update – Health Canada requests that companies stop distributing ranitidine
drugs in Canada while it assesses NDMA; some products being recalled, CISION CANADA
(Sept. 17, 2019), https://www.newswire.ca/news-releases/information-update-health-canada-
requests-that-companies- stop-distributing-ranitidine-drugs-in-canada-while-it-assesses-ndma-
some-products-being-recalled- 821911993.html.
71
   Id.
72
   Korea bans sales of Zantac and other ranitidine drugs after carcinogen alert, Pulse (Sept. 26,
2019), https://m.pulsenews.co.kr/view.php?year=2019&no=769561.
73
   Tom Gallen, Ranitidine Recalls Begin In Europe As Regulators Take Action,
PHARMA INTELLIGENCE (Sept. 18, 2019),
https://hbw.pharmaintelligence.informa.com/RS149219/Ranitidine-Recalls-Begin-
In-Europe-As- Regulators-Take-Action.
74
   Pharmacies pull heartburn meds over contamination concerns, UUTISET (Sept. 19, 2019),
https://yle.fi/uutiset/osasto/news/pharmacies_pull_heartburn_meds_over_contamination_conce
rns/10977530.
75
   Singapore halts sales of some antacids over stomach cancer concerns, SOUTH CHINA
MORNING POST (Sept. 16, 2019), https://www.scmp.com/news/asia/southeast-
asia/article/3027521/singapore-halts-sales-some-antacids-over-stomach-cancer.
                                                24
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 25 of 57 PageID: 25



from public and private pharmacies” and has “recommend[ed] patients who use these drugs to

review and consult their doctor, and those who use them without a prescription should use other

alternatives.”76 In addition to these countries, the following countries have either issued recalls,

medical alerts, announced an investigation, or companies voluntarily recalled their Zantac and/or

generic ranitidine: Australia, Bangladesh, Bahrain, Cyprus, Denmark, Egypt, France, Greece, Hong

Kong, India, Ireland, Jamaica, Kenya, Kuwait, Italy, Japan, Libya, Lithuania, Morocco, New Zealand,

Namibia, Norway, Oman, Pakistan, Saudi Arabia, South Africa, Suriname, Taiwan, Trinidad and

Tobago, UAE, UK, and Vietnam, among others.77

      81.      Some companies that manufacture and distribute Zantac and generic ranitidine also

have taken action to protect consumers. Most recently, on November 6, 2019, DA issued a recall

notice for ranitidine distributed nationally by Aurobindo Pharma USA and AuroHealth between

September 28, 2018 and September 19, 2019.78 Additionally, on October 18, 2019, Zantac’s current

manufacturer, Defendant Sanofi, issued a recall of its Zantac in the U.S. and Canada.79 In its release

announcing the recall, Sanofi stated that “Due to inconsistencies in preliminary test results of the

active ingredient used in the U.S. and Canadian products, Sanofi has made the decision to conduct

the voluntary recall in the U.S. and Canada as the investigation continues.”80 On October 9, 2019,

Glaxo announced that it was pulling its Zantac product from the marketplace worldwide.81 Sandoz,



76
   Health ministry recalls Zantac as a precautionary measure, QATAR TRIBUNE (Sept. 16,
2019), http://www.qatar-tribune.com/news-details/id/172460.
77
   https://www.valisure.com/blog/uncategorized/detection-of-ndma-in-raniditine/ (last visited
Nov. 13, 2019).
78
   https://www.newsweek.com/zantac-recall-ranitidine-heartburn-drug-cancer-fears-1470591
(last visited Nov. 13, 2019).
79
   https://www.usatoday.com/story/news/health/2019/10/18/sanofi-recalls-heartburn-drug-
zantac-investigate-carcinogen/4021833002/ (last visited Nov. 13, 2019).
80
   Id.
81
   https://www.fiercepharma.com/manufacturing/gsk-joins-other-drugmakers-recalling-zantac-
products (last visited Nov. 13, 2019).
                                                 25
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 26 of 57 PageID: 26



a unit of Novartis AG, has stopped its “worldwide distribution of generic versions” of Zantac.82

And Dr. Reddy’s Laboratories Limited has suspended its supply of generic Zantac (ranitidine)

worldwide.83

      82.       Other large pharmacies in the U.S. have also pulled Zantac and generic equivalents

from their shelves. On September 30, 2019, pharmacy giants CVS, Walgreens, and Rite-Aid

announced they were pulling Zantac and generic ranitidine from their shelves.84 Walmart also

announced that it was pulling the drug from its shelves.85

      83.       The United States drug regulatory system is largely, if not entirely, reliant on the

drug manufacturers themselves to perform adequate testing and report adverse events. Defendants

concealed the Zantac–NDMA link from consumers in part by not reporting it to the FDA, which

relies on drug manufacturers (or others, such as those who submit Citizens Petitions) to bring new

information about an approved drug like Zantac to the agency’s attention.

      84.       Manufacturers of an approved drug are required by regulation to submit an annual

report to the FDA containing, among other things, new information regarding the drug’s safety:

            The report is required to contain . . . [a] brief summary of significant
            new information from the previous year that might affect the safety,
            effectiveness, or labeling of the drug product. The report is also required
            to contain a brief description of actions the applicant has taken or
            intends to take as a result of this new information, for example, submit
            a labeling supplement, add a warning to the labeling, or initiate a new
            study.86

82
   Anna Edney, Carcinogen Scare Sets Off Global Race to Contain Tainted Zantac,
BLOOMBERG (Sept. 18, 2019), https://www.bloomberg.com/news/articles/2019-09-18/sandoz-
halts-distribution- of-zantac-after-carcinogen-concerns.
83
   Dr Reddy tumbles on buzz of halting worldwide supply of Ranitidine, BUSINESS STANDARD
(Sept. 23, 2019), https://www.business-standard.com/article/news-cm/dr-reddy-tumbles-on-buzz-
of- halting-worldwide-supply-of-ranitidine-119092300347_1.html.
84
   https://www.washingtonpost.com/health/2019/09/30/drugstores-are-pulling-zantac-like-
heartburn-drugs-off-shelves-over-potential-cancer-risk/.
85
   https://www.cnn.com/2019/09/30/health/cvs-zantac-pulled-cancer-trnd/index.html.
86
   21 C.F.R. § 314.81(b)(2)(i).
                                                   26
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 27 of 57 PageID: 27




         85.     The manufacturer’s annual report also must contain “[c]opies of unpublished

reports and summaries of published reports of new toxicological findings in animal studies and in

vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer]

concerning the ingredients in the drug product.”87

         86.     Defendants simply ignored these regulations and, disregarding the scientific

evidence available to them, did not report to the FDA significant new information affecting the

safety or labeling of Zantac. Further, the FDA simply doesn’t have the resources to police and

enforce this provision.

         87.     Defendants never provided the relevant studies to the FDA, nor did they present to

the FDA with a proposed disclosure noting the link between ranitidine and NDMA.

                 V.     PLAINTIFF’S USE OF ZANTAC AND RESULTING HARM

         88.     Plaintiff MICHAEL COMBS is and was at all times alleged herein a citizen of the

State of Ohio.

         89.     Plaintiff MICHAEL COMBS ingested Zantac 150mg on numerous occasions,

including but not limited to, in or about 2014 through 2017.

         90.     Plaintiff MICHAEL COMBS read and followed the directions regarding the use of

Zantac 150mg and would not have used Zantac had he been properly appraised of the risks

associated with the use of Zantac.

         91.     Plaintiff MICHAEL COMBS was diagnosed with bladder cancer in January 2018

after taking Zantac from about 2014 through 2017.




87
     21 C.F.R. § 314.81(b)(2)(v).
                                                 27
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 28 of 57 PageID: 28



            VI.     TOLLING OF THE STATUTE OF LIMITATIONS AND ESTOPPEL

       A.         Discovery Rule Tolling

      92.         Plaintiff did not discover, and could not have discovered through the exercise of

reasonable diligence, that high levels of the carcinogen NDMA was produced by Zantac ingestion.

      93.         Plaintiff did not know of or discover facts that would have caused a reasonable

person to suspect that his injuries were caused by Zantac, or by Defendants’ concealment of the

fact that high levels of NDMA were produced by Zantac. The information linking Zantac to

NDMA was contained exclusively in articles that were published in scientific journals. Plaintiff

did not have access to these scientific articles because they were behind a paywall. And even had

the articles been more widely available, the significance of these highly technical articles would

not have been apparent to Plaintiff.

      94.         Plaintiff could not have reasonably discovered the true extent of Defendants’

deception about Zantac’s safety until Valisure filed its Citizen Petition disclosing the extremely

high levels of NDMA produced by Zantac.

      95.         For these reasons, all applicable statutes of limitation have been tolled by operation

of the discovery rule.

       B.         Fraudulent Concealment Tolling

      96.         All applicable statutes of limitation have also been tolled by Defendants’ fraudulent

concealment throughout the period relevant to this action of Zantac’s producing high levels of the

carcinogen NDMA.

      97.         Instead of disclosing to consumers the link between Zantac and the carcinogen

NDMA, Defendants continued to manufacture and sell Zantac without disclosing this information




                                                   28
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 29 of 57 PageID: 29



on the drug’s label or elsewhere. Further, Defendants misled the public into believing Zantac was

safe by repeatedly touting the safety of Zantac.

       C.       Estoppel

       98.      Defendants were under a continuous duty to disclose to Plaintiff the risk of NDMA

exposure associated with Zantac.

       99.      Defendants knowingly, affirmatively, and actively concealed or recklessly

disregarded the true risks of NDMA exposure associated with Zantac and never updated the drug’s

label to disclose this risk.

       100.     Based on the foregoing, Defendants are estopped from relying on any statutes of

limitations in defense of this action.

       D.       Continuing Tort

       101.     The continuing tort doctrine applies when there is a repeated or continuous injury

and the tort is not completed until the last injury is inflicted or the wrongdoing ceases. In cases of

continuing torts, the statutes of limitations do not begin to run until the date of the last tortious act.

       102.     The Plaintiff used Zantac over extended periods. Each time a Plaintiff ingested

Zantac, it constituted a continuing tort.

       103.     The time period associated with the Plaintiff’s statute of limitations did not begin to

run until, at the earliest, the Plaintiff’s last use of Zantac.


                                    VII.    CLAIMS FOR RELIEF

                                           COUNT I
                                 STRICT PRODUCTS LIABILITY
                                     DEFECTIVE DESIGN
                                        O.R.C. § 2307.75




                                                     29
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 30 of 57 PageID: 30



      104.     Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

      105.     Defendants manufactured, marketed, distributed, and sold Zantac during the periods

set forth above.

      106.     The Zantac manufactured, designed, marketed, distributed, and sold by Defendants

was expected to and did reach the consumer, MICHAEL COMBS, without any alternations or

changes.

      107.     The Zantac manufactured, designed, marketed, distributed, and sold by Defendants

was defective in design or formulation, because when it left the hands of Defendants, the foreseeable

risks of the product exceeded the benefits associated with its design or formulation.

      108.     The Zantac manufactured, designed, marketed, distributed, and sold by Defendants

was defective in design or formulation, because when it left the hands of the Defendants, it was more

dangerous than an ordinary consumer would expect.

      109.     Zantac is unreasonably dangerous and unsafe for its intended purpose because,

when ingested, it forms extremely high levels of NDMA and other harmful metabolites in the body.

NDMA is a human carcinogen associated with various types of cancers. Indeed, the chemical

structure of ranitidine itself is inherently unstable, and contains the two chemical precursors to the

formation of NDMA: a nitrite group and a dimethylamine (DMA) group.

      110.     The foreseeable risks of Zantac include an increase in the occurrence of cancer from

exposure to Zantac and NDMA.

      111.     The fact that harm such as that suffered by MICHAEL COMBS will occur from use

of Zantac is completely foreseeable because Zantac ingestion causes high quantities of NDMA to

form in the human body. Further, NDMA itself metabolizes into other harmful compounds



                                                  30
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 31 of 57 PageID: 31



including, but not limited to, formaldehyde, a known human carcinogen and known to cause

leukemia.

         112.    The likelihood that cancer would result form the use of Zantac is very high, based

upon the fact that Defendants knew that the likelihood and severity of the harm associated with

Zantac usage was great. At least thousands of patients who took Zantac, including Plaintiff,

experienced cancers proximately caused by Zantac use or have been exposed to an unreasonable

risk of developing cancer. The likelihood and severity of the cancers suffered by Plaintiff and other

users of Zantac far outweighed the Defendants’ burden in taking safety measures to reduce or avoid

the harm.

         113.    Zantac as manufactured, designed, marketed, distributed, and sold by Defendants is

much more dangerous than an ordinary consumer would expect in that it produced hazardous

amounts of NDMA and other harmful metabolites when ingested in the body.

         114.    At the time Defendants manufactured, designed, marketed, distributed, and sold

Zantac to MICHAEL COMBS, safer, more practical, alternative designs were available to treat

gastrointestinal conditions such as acid indigestion, heartburn, sour stomach, and gastroesophageal

reflux disease, including but not limited to prescription drug alternatives such as Pepcid, Prilosec,

Nexium, Prevacid, Protonix, AcipHex, and Dexilant, which pose much less risk of cancer with

comparable or adequate efficacy. Indeed, these drugs, which are intended to treat the same condition

as Zantac is intended to treat, don’t metabolize into NDMA when ingested.88

         115.    The Zantac manufactured, designed, marketed, distributed, and sold by Defendants

was not unavoidably unsafe, as alternative formulations for [these types of meds] were available with

comparable or adequate efficacy that did not pose the same cancer risk.



88
     Exhibit A at 15–16.
                                                 31
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 32 of 57 PageID: 32



       116.    The risks of NDMA formation in the human body from Zantac ingestion, and the

concomitant risk of cancers associated with NDMA, were actually known to and foreseeable to all

Defendants at all times during the period which they manufactured and sold Zantac. Even before

Zantac was commercially launched in 1983 in the United States, as further described above, the

scientific community expressed concern about the propensity of ranitidine to form NDMA in the

body when ingested. Further, from the time of Zantac’s launch until the present day, various

scientific literature, as further described in this complaint, expressed concerns about NDMA

formation from ranitidine. Plaintiff was unaware of this scientific literature, but Defendants were

aware of it.

       117.    The Defendants could have reduced or prevented the foreseeable risks of harm

associated with Zantac by adopting a reasonable and feasible alternative design.

       118.    The likelihood and severity of the cancers suffered by patients like Plaintiff far

outweighed the Defendants’ burden in taking safety measures to reduce or avoid the harm. Given

the sheer number of people taking Zantac, including over the long-term, there was a high likelihood

that Zantac would injure a very large number of patients, by causing cancer in such patients, which

would be severely detrimental to one’s health and could result in death.

       119.    The Defendants knew that ordinary patients would use Zantac without knowledge

of the hazards involved in such use. Zantac failed to perform as an ordinary consumer would expect

in that it produced hazardous amounts of NDMA and other harmful metabolites when ingested in

the body.

       120.    The Defendants knowingly designed Zantac with the design defect that causes

Zantac to form NDMA in the body when ingested, to maximize profits.




                                                32
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 33 of 57 PageID: 33



       121.    Zantac was approved by the FDA in 1983 pursuant to New Drug Application

0180703. Following the filing of NDA 0180703, there were numerous other NDAs filed by the

Defendants, including, but not limited to, NDA Nos. 019090 (Glaxo Zantac injection), 019675

(Glaxo Zantac syrup), 020095 (Glaxo Zantac 150 capsule), 020251 (Glaxo Zantac effervescent

150), 021698 (Sanofi Zantac 150), 0200095 (Glaxo Zantac 300 tablet), 020520 (Sanofi Zantac 75

tablet), and 020745 (Sanofi Zantac 75 effervescent). In connection with each of these NDAs, the

relevant Defendant which filed such NDA could have submitted an alternative or different

formulation for Zantac, one in which Zantac wouldn’t metabolize into NDMA and other harmful

metabolites. But, no Defendant did so, instead, continuing to utilize the defective design of

ranitidine, which caused the formation of NDMA and other harmful metabolites in the body upon

ingestion.

       122.    The benefit in promoting enhanced accountability through strict products liability

outweighs the benefit of a product that the Defendants should have and could have made safer years

earlier.

       123.    Had Plaintiff known of the defect in Zantac, he would not have taken Zantac.

Instead, he would have taken a safer alternative to Zantac that wouldn’t expose him to harmful

levels of NDMA and other dangerous metabolites.

       124.    Plaintiff ingested Zantac for an approved purpose and experienced cancers as a

result of his Zantac use.

       125.    Based on the foregoing, the Zantac manufactured, designed, marketed, distributed,

and sold by Defendants was defective in design pursuant to O.R.C. § 2307.75 at the time it left

Defendants’ control.




                                               33
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 34 of 57 PageID: 34



      126.     As a direct and proximate result of the defective design of Zantac manufactured by

Defendants and consumed by Plaintiff MICHAEL COMBS, Plaintiffs suffered damages, including

but not limited to personal injury, bodily harm, emotional distress, pain and suffering, permanent

physical injuries, loss of enjoyment of life, economic and non-economic damages, loss of consortium,

and will continue to suffer such injuries, distress, pain and suffering, harm, damages, and economic

loss in the future. Plaintiffs suffered injuries and damages as described, in excess of $75,000.00.

                                      COUNT II
                             STRICT PRODUCTS LIABILITY
                        INADEQUATE WARNING OR INSTRUCTION
                                    O.R.C. § 2307.76

      127.     Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

      128.     Defendants are the manufacturers, designers, marketers, distributors, and sellers of

Zantac.

      129.     It was reasonably foreseeable that Plaintiff would ingest Zantac.

      130.     The Zantac manufactured, designed, marketed, distributed and sold by Defendants

was defective due to inadequate warning or instruction pursuant to O.R.C. § 2307.76, because at the

time it left the control of Defendants and was supplied to Plaintiff MICHAEL COMBS, Defendants

knew or should have known that their product was unreasonably dangerous as confirmed by the

extensive body of published literature and its own internal data, because Zantac substantially and

significantly increases the risk of cancer compared to other treatment options for gastrointestinal

conditions such as acid indigestion, heartburn, sour stomach, and gastroesophageal reflux disease.

      131.     Despite the fact that Defendants knew or should have known about the increased risk

of cancer with Zantac as compared to other treatment options for gastrointestinal conditions such as




                                                  34
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 35 of 57 PageID: 35



acid indigestion, heartburn, sour stomach, and gastroesophageal reflux disease, Defendants failed to

exercise reasonable care to adequately warn of the increased cancer risk.

      132.     Indeed, at the time the Defendants manufactured and sold Zantac, the scientific

community had already identified the dangers of NDMA formation in ranitidine. The risk that

NDMA would form in the human body as a result of Zantac ingestion, and the associated

development of Plaintiff’s cancer, were known or knowable in light of the scientific and medical

knowledge available at the time of manufacture and distribution of Zantac. At all times since Zantac

was commercially sold in the U.S., the Defendants knew that ranitidine would form into NDMA in

the body, and that NDMA was a carcinogen.

      133.     The Zantac manufactured and supplied by Defendants was defective due to

inadequate warning or instruction pursuant to O.R.C. § 2307.76, because at the time it left the control

of Defendants and was supplied to MICHAEL COMBS, Defendants knew or should have known that

their product was unreasonably dangerous, as confirmed by the extensive body of published literature

and its own internal data, because Zantac substantially and significantly increases the risk of cancer.

      134.     Zantac posed a substantial danger to patients’ bodies because NDMA forms in high

quantities in the human body as a result of Zantac ingestion. Further, NDMA itself metabolizes into

other harmful compounds including, but not limited to, formaldehyde, a known human carcinogen

and known to cause leukemia.

      135.     Even though Defendants knew or should have known about the increased risk of

cancer with Zantac use, Defendants failed to exercise reasonable care to adequately warn of the

increased cancer risk with Zantac use. In fact, Defendants made no reference in the Zantac label to

the formation of high quantities of NDMA when ingested in the human body, and that NDMA leads

to cancers in animals and humans.



                                                  35
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 36 of 57 PageID: 36



       136.     Ordinary consumers and physicians would not have recognized, and did not

recognize, the risks Zantac posed to patients. The significantly increased risk of harm from cancer

due to Zantac and NDMA is not an open and obvious danger or a matter of common knowledge.

       137.     The Defendants failed to adequately warn Plaintiff about the risks that Zantac posed

to consumers.

       138.     The Zantac manufactured and supplied by Defendants was also defective pursuant to

O.R.C. § 2307.76 due to inadequate post-marketing warning or instruction, because after Defendants

knew or should have known of the substantially increased risks as described above, Defendants failed

to provide adequate post-market or post-approval warnings to consumers and/or their healthcare

providers and/or the FDA, which they have authority to do as the holder of the NDAs, and failed to

revise the Zantac label to warn of the serious and substantially increased risk of cancer caused by

Zantac as compared to other H2-receptor antagonists when taken as prescribed; nor did Defendants

warn Plaintiff MICHAEL COMBS or his physician or the FDA that alternative safer options were

available.

       139.     The Defendants never warned the FDA, those who took Zantac, or the scientific and

medical communities, that NDMA forms in high quantities when ingested in the human body, and

that NDMA leads to cancers in animals and humans.

       140.     Plaintiff was injured by using Zantac in a reasonably foreseeable way.

       141.     The lack of adequate warnings and instructions was a substantial factor in causing

Plaintiffs’ injuries.

       142.     Had Defendants adequately warned and instructed Plaintiff, he would not have

taken Zantac, and would not have developed the cancer he has been afflicted with. Instead, Plaintiff




                                                 36
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 37 of 57 PageID: 37



would have taken an alternative drug to Zantac that would not have exposed him to harmful levels

of NDMA and other dangerous metabolites.

       143.     Plaintiff’s cancer-related injuries were directly and proximately caused by

Defendants’ inadequate warnings.

       144.     As a direct and proximate result of the defective design of Zantac manufactured by

Defendants and consumed by Plaintiff MICHAEL COMBS, Plaintiff suffered damages, including

but not limited to personal injury, bodily harm, emotional distress, pain and suffering, permanent

physical injuries, loss of enjoyment of life, loss of consortium, economic and non-economic damages,

and will continue to suffer such injuries, distress, pain and suffering, harm, damages, and economic

loss in the future. Plaintiffs suffered injuries and damages as described, in excess of $75,000.00.

                                    COUNT III
                           STRICT PRODUCTS LIABILITY
                     NONCONFORMANCE WITH REPRESENTATIONS
                                  O.R.C. § 2307.77

       145.     Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

       146.     Defendants are the manufacturers, designers, marketers, distributors, and sellers of

Zantac.

       147.     At the time Defendants manufactured, designed, marketed, distributed, and sold

Zantac to MICHAEL COMBS, Defendants represented to consumers and the medical community

through the product label that the benefits of Zantac in treating gastrointestinal conditions such as acid

indigestion, heartburn, sour stomach, and gastroesophageal reflux disease could outweigh the risk of

cancer.

       148.     However, as described herein, Defendants’ Zantac failed to conform to these

representations and instead is completely unacceptable for use among consumers, because the risk of


                                                   37
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 38 of 57 PageID: 38



cancer with Zantac is so high, and many safer options are available to treat gastrointestinal conditions

such as acid indigestion, heartburn, sour stomach, and gastroesophageal reflux disease.

          149.   The failure of Zantac to conform to the representations made by Defendants in the

product label, as described above, render the product defective pursuant to O.R.C. § 2307.77.

          150.   As a direct and proximate result of the defective design of Zantac manufactured by

Defendants and consumed by Plaintiff MICHAEL COMBS, Plaintiff suffered damages, including

but not limited to personal injury, bodily harm, emotional distress, pain and suffering, permanent

physical injuries, loss of enjoyment of life, economic and non-economic damages, and will continue

to suffer such injuries, distress, pain and suffering, harm, damages, and economic loss in the future.

Plaintiff suffered injuries and damages as described, in excess of $75,000.00.

                                      COUNT IV
                          NEGLIGENCE AND GROSS NEGLIGENCE

     151.        Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

    152.         Defendants had a duty to exercise ordinary and reasonable care in the design,

manufacture, testing, sale, labeling, and/or distribution of Zantac it placed into the stream of

commerce, including a duty to assure that the product did not cause foreseeable and unreasonable

injury.

    153.         The Defendants have a duty to monitor the adverse effects associated with their

pharmaceutical products, including Zantac.

    154.         The Defendants have a continuing duty to warn of the adverse effects associated

with their pharmaceutical products, including Zantac, to avoid reasonably foreseeable risks.

    155.         The Defendants owed these duties to Plaintiff because it was foreseeable to each

Defendant that consumers like Plaintiff would ingest and consequently be endangered by Zantac.


                                                  38
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 39 of 57 PageID: 39



   156.        The Defendants knew that Zantac was likely to form NDMA within the human body

in high quantities due to the inherent instability of the ranitidine molecule, and as a result of such

NDMA formation, Zantac users would be exposed to unreasonable risks of cancer. The Defendants’

knowledge that NDMA would be formed within the human body as a result of Zantac usage, only

grew with each year Zantac was on the market.

   157.        Defendants breached their duty of care to Plaintiff through its negligent acts and

omissions. Defendants did not exercise reasonable are in the warning, design, manufacture, sale,

testing, labeling, monitoring, and/or distribution into the stream of commerce of Zantac in that

Defendants knew or should have known that Zantac could cause cancer when taken as directed.

   158.        The Defendants knew that the ranitidine molecule would likely break down into

NDMA and other harmful metabolites in the body before Zantac was first approved by the FDA.

Despite knowing that Zantac would cause these dangers in humans, the Defendants nonetheless

proceeded with the design of the ranitidine molecule into Zantac.

   159.        Based, among other things, on their duty to monitor the adverse effects associated

with Zantac, the Defendants knew that the likelihood and severity of the harm associated with

Zantac usage was great. At least thousands of patients who took Zantac, including Plaintiff,

experienced cancers proximately caused by Zantac use or have been exposed to an unreasonable

risk of developing cancer. The likelihood and severity of the cancers suffered by Plaintiff and other

users of Zantac far outweighed the Defendants’ burden in taking safety measures to reduce or avoid

the harm.

   160.        Defendants were negligent in the design, manufacture, sale, testing, and/or

distribution of Zantac in that they: (a) failed to use due care in designing, formulating, developing,

testing, manufacture, and sale of Zantac so as to avoid or warn against the described risks to



                                                 39
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 40 of 57 PageID: 40



consumers who used Zantac; (b) placed an unsafe product into the stream of commerce; and (c) failed

to discover or warn of the dangers associated with the use of Zantac despite having actual and/or

constructive knowledge of such dangers.

   161.        The Defendants knew or reasonably should have known that Zantac was dangerous

or likely to be dangerous when used in a reasonably foreseeable manner.

   162.        Defendants knew or should have known that Plaintiffs could foreseeably suffer

injuries as a result of Defendants’ failure to exercise ordinary care as described above.

   163.        The Defendants failed to exercise ordinary care in the design, manufacture, and sale

of Zantac.

   164.        The Defendants failed to use the amount of care in designing Zantac that a

reasonably careful manufacturer would have used to avoid exposing patients to foreseeable risks of

harm.

   165.        The Defendants failed to use the amount of care in warning about the risks and safe

use of Zantac that a reasonably careful manufacturer would have used to avoid exposing patients

to foreseeable risks of harm.

   166.        The Defendants knew or reasonably should have known that Plaintiff and Plaintiffs’

physicians would not realize the danger posed by Zantac.

   167.        A reasonable manufacturer and seller under the same or similar circumstances

would have instructed Plaintiffs and Plaintiff’s physicians on the safe use of Zantac.

   168.        Defendants’ failure to adequately warn Plaintiff and Plaintiff’s doctors about the

dangers of Zantac was compounded by the Defendants’ omissions to doctors during sales detailing

and other promotional activities.

   169.        Plaintiff was injured by using Zantac in a reasonably foreseeable way.



                                                  40
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 41 of 57 PageID: 41



   170.        The lack of adequate warnings was a substantial factor in causing Plaintiff’s injuries.

   171.        Had the Defendants adequately warned Plaintiff, Plaintiff would have read and

heeded such warnings, and Plaintiff would not have ultimately ingested Zantac.

   172.        Plaintiffs were injured as a direct and proximate result of the Defendants’

negligence.

   173.        The Defendants’ conduct constitutes gross negligence and willful misconduct.

   174.        By designing Zantac such that it formed NDMA and other harmful metabolites in

the human body following ingestion, when they knew that Zantac acted this way and knew about

the harmful effects of NDMA, and by intentionally withholding a safer design of Zantac, while

failing to warn (let alone adequately warn) of the known risks of Zantac, the Defendants acted in

reckless disregard of, or with a lack of substantial concern for, the rights of others.

   175.        The Defendants intentionally designed Zantac in the way that they did and withheld

the safer designs from patients while in disregard of the known risk of NDMA formation from

Zantac usage, making it highly probable that harm would result.

   176.        The Defendants knew that their conduct would harm Plaintiffs, but chose to

withhold any warning to Plaintiff, or to utilize a safer design for Zantac, simply to make more

money for themselves.

   177.        Each of the foregoing acts or omissions by Defendants, when viewed objectively from

its standpoint at the time, involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to Plaintiffs and others.

   178.        Defendants acted with conscious indifference to the right, safety, or welfare of

Plaintiffs and others. Their deceptive and inadequate labeling and marketing, misrepresentation of the

risks of Zantac to doctors and the general public, and refusal to engage in proper safety evaluation



                                                  41
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 42 of 57 PageID: 42



and investigation both before and after Zantac was first sold, were undertaken in the callous pursuit

of market advantage and without regard for the safety of those exposed to Zantac.

                                         COUNT V
                               BREACH OF EXPRESS WARRANTY

   179.        Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

   180.        Defendants were merchants and sellers with respect to Zantac.

   181.        In order to induce the purchase and/or use of Zantac, Defendants expressly warranted

to potential users of Zantac that Zantac was safely tested and manufactured and was safe for the uses

for which it was designed and/or advertised to be used. Express warranties were contained in direct

to consumer advertising and other promotional and marketing campaigns, Zantac product information

sheets given to patients with their prescriptions, the product labeling, and other public

communications and representations.

   182.        Defendants breached said warranty in that Zantac was not safe to be used for the

purposes for which it was manufactured and/or advertised.

   183.        Plaintiffs were inured as a result of detrimental reliance upon Defendants’ express

warranties.

                                        COUNT VI
                               BREACH OF IMPLIED WARRANTY

   184.        Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

   185.        Defendants were manufacturers and merchant sellers with respect to Zantac.

   186.        An implied warranty of fitness for human consumption runs from each Defendant

to consumers like Plaintiff.



                                                 42
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 43 of 57 PageID: 43



   187.        In order to induce the purchase and/or use of Zantac, Defendants impliedly warranted

to potential users of Zantac that Zantac was safely tested and manufactured and was safe for the uses

for which it was designed and/or advertised to be used.

   188.        Defendants breached this warranty in that Zantac was not safe for the uses for which

it was manufactured and/or advertised.

   189.        Plaintiff ingested Zantac for the treatment of acid indigestion, heartburn, sour

stomach, and gastroesophageal reflux disease, which are the purposes for which the drugs were

manufactured, sold, and prescribed.

   190.        Plaintiff relied on the Defendants’ skill or judgment to provide a product suitable

for this purpose. The Defendants are in the business of designing, manufacturing, selling, and

marketing prescription drugs and specialize in drugs for the treatment or prevention of acid

indigestion, heartburn, sour stomach, and gastroesophageal reflux disease.

   191.        The Defendants had reason to know that Plaintiff and/or his doctors would rely on

the Defendants’ skill or judgment.

   192.        Zantac is unfit for the purpose for which it was purchased; it is toxic to patients

when put to its intended and ordinary use, causing injuries to consumers.

   193.        The dangers of Zantac to Plaintiff were known and knowable to the Defendants at

the time of manufacture and sale. Yet the Defendants marketed Zantac without adequate warnings

about the risks that Zantac would produce NDMA and other harmful metabolites in the body when

ingested, something the Defendants knew or should have known.

   194.        Plaintiff suffered cancer and/or injuries as a result of detrimental reliance upon

Defendants’ implied warranties and ingesting Zantac.




                                                 43
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 44 of 57 PageID: 44



    195.           In addition to the common law, the conduct alleged herein constitutes a breach of

the implied warranty of merchantability under the Uniform Commercial Code as codified by O.R.C.

§ 1302.28 and 1302.29.

                                      COUNT VII
                        NEGLIGENT MISREPRESENTATION AND FRAUD

    196.           Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

    197.           Defendants manufactured, designed, marketed, labeled, distributed, and sold

Zantac.

    198.           Defendants have a duty not to deceive consumers and their physicians, including

Plaintiff MICHAEL COMBS, about Zantac.

    199.           Defendants had a duty to disclose to Plaintiff MICHAEL COMBS, his physicians,

and the public that Zantac was not safe for use by Plaintiff due to its carcinogenic effect.

    200.           Defendants made representations to Plaintiff MICHAEL COMBS and his physicians

regarding the character and/or quality of Zantac for guidance in their decision to select Zantac for

Plaintiff’s use.

    201.           Specifically, Defendants represented that Zantac was just as safe as or even safer than

other drugs for treatment of gastrointestinal conditions such as acid indigestion, heartburn, sour

stomach, and gastroesophageal reflux disease available on the market.

    202.           Defendants knew, or should have known, that such statements were false.

    203.           Defendants negligently and/or recklessly misrepresented to Plaintiff, Plaintiff’s

physicians, and the healthcare industry the safety and effectiveness of Zantac and/or recklessly

and/or negligently concealed material information, including adverse information, regarding the

safety, effectiveness, and dangers posed by Zantac.


                                                     44
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 45 of 57 PageID: 45



   204.        Defendants made reckless or negligent misrepresentations and negligently and/or

recklessly concealed adverse information when Defendants knew, or should have known, that

Zantac had defects, dangers, and characteristics that were other than what Defendants had

represented    to   Plaintiff,    Plaintiff’s   physicians   and   the   healthcare industry generally.

Specifically, Defendants negligently or recklessly concealed from                Plaintiff, Plaintiff’s

physicians, the health care industry, and the consuming public:

           a. the defective, improper, negligent, fraudulent, and dangerous design of Zantac;

           b. that ranitidine had not been adequately tested prior to product launch;

           c. the connection between ranitidine and Zantac and NDMA formation;

           d. that ranitidine and Zantac can produce NDMA at harmful levels

           e. that harmful levels of NDMA is carcinogenic;

           f. the inadequacy of the labeling for Zantac; and

           g. the dangerous carcinogenic effects of Zantac.

   205.        Defendants negligently and/or intentionally misrepresented this information in

Zantac’s labeling, promotions and advertisements, in order to avoid losses and sustain profits in their

sales to consumers and instead labeled, promoted, and advertised their product as just as safe and

effective as other H2 blockers.

   206.        In supplying this false information, Defendants failed to exercise reasonable care or

competence in obtaining safety information concerning Zantac and in communicating this

information to the intended recipients, including Plaintiff MICHAEL COMBS and his physicians.

Further, Defendants were aware that without such safety information, it could not accurately make

the above described representations. Defendants knew about Zantac’s relative risks and the true extent

of its risks but chose to include false and misleading representations regarding those risks in its



                                                    45
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 46 of 57 PageID: 46



labeling, with the intent that Plaintiff and his doctors rely on them. Plaintiff did reasonably rely on

those false and misleading representations in taking Zantac, which proximately caused harm to

Plaintiff.

    207.       Defendants should have known through the exercise of due care that these

representations were false, and they made the representations without the exercise of due care

leading to the deception of Plaintiff, Plaintiff’s physicians, and the healthcare industry.

    208.       At all times herein mentioned, neither Plaintiff nor Plaintiff’s physicians were

aware of the falsity or incompleteness of the statements being made by Defendants and believed

them to be true. Had they been aware of said facts, Plaintiff would not have taken Zantac.

    209.       Plaintiff justifiably relied on and/or was induced by Defendants’ negligent or

reckless misrepresentations and/or negligent or reckless failure to disclose the dangers of Zantac

and relied on the absence of information regarding the dangers of Zantac which Defendants

negligently or recklessly suppressed, concealed, or failed to disclose to Plaintiff’s detriment.

    210.       Defendants had a post-sale duty to warn Plaintiff, Plaintiff’s physicians, and the

general public about the potential risks and complications associated with Zantac due to its

carcinogenic effect in a timely manner.

    211.       Defendants made the representations and actively concealed information about the

defects and dangers of Zantac with the absence of due care such that Plaintiff’s physicians and

the consuming public would rely on such information, or the absence of information, in selecting

Zantac as a treatment.

    212.       Plaintiff MICHAEL COMBS reasonably relied to his detriment upon Defendants’

representations that Zantac was just as safe and effective as other methods of treating and preventing




                                                  46
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 47 of 57 PageID: 47



gastrointestinal conditions such as acid indigestion, heartburn, sour stomach, and gastroesophageal

reflux disease.

    213.          Plaintiff MICHAEL COMBS reasonably relied to his detriment upon Defendants’

representations that Defendants’ labeling, advertisements and promotions fully and accurately

described all known risks of the product.

    214.          Had Plaintiff MICHAEL COMBS or his physician known of Defendants’

concealment of the true facts – that Zantac was more dangerous than other H2 blockers, Plaintiff

MICHAEL COMBS would not have ingested Zantac.

    215.          As a direct and proximate result of the foregoing concealments and omissions,

Plaintiff suffered serious injuries, including cancer.

    216.          As a direct and proximate result of the foregoing concealments and omissions,

Plaintiff requires and/or will require more healthcare and services and did incur medical, health,

incidental, and related expenses.

    217.          Plaintiff may also require additional medical and/or hospital care, attention, and

services in the future.

                                            COUNT VIII
                                             BATTERY

    218.          Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

    219.          Since Glaxo invented ranitidine, and as fully set forth above, each Defendant knew

that when ingested, Zantac metabolizes and forms high levels of NDMA in the body. During the

period of time each Defendant sold Zantac, it knew Zantac formed excessive levels of NDMA in

the body.




                                                  47
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 48 of 57 PageID: 48



   220.         Each Defendant knew at the time they sold Zantac that NDMA was a potent

carcinogen.

   221.         At the time each Defendant manufactured and sold Zantac, it manufactured and sold

Zantac for the express purpose of being used by unwitting consumers, who didn’t know that when

ingested, Zantac formed excessive levels of NDMA in the body. Therefore, at all relevant times,

the Defendants knew that was certain or substantially certain that Plaintiff would be subjected to

excessive levels of NDMA upon ingestion of Zantac, which they manufactured and sold.

   222.         Plaintiff ingested Zantac, and, as a result, was exposed to excessive amounts of a

potent carcinogen — NDMA. The Plaintiff’s exposure to NDMA was caused directly by

Defendants.

   223.         No reasonable person would want to be subjected to excessive levels of a potent

carcinogen, and thus, the Plaintiff’s exposure to NDMA constituted an offensive contact caused by

Defendants.

   224.         Although Plaintiff voluntarily ingested Zantac, at no time did Plaintiff know that

Zantac ingestion resulted in the formation of excessive levels of NDMA in the body. If Plaintiff

had known this, he would not have taken Zantac. Therefore, Plaintiff never consented, implicitly

or explicitly, to ingesting a substance that would cause large amounts of NDMA to be formed in

their bodies.

   225.         As a direct and proximate result of the defective design of Zantac manufactured by

Defendants and consumed by Plaintiff MICHAEL COMBS, Plaintiffs suffered damages, including

but not limited to personal injury, bodily harm, emotional distress, pain and suffering, permanent

physical injuries, loss of enjoyment of life, economic and non-economic damages, and will continue




                                                48
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 49 of 57 PageID: 49



to suffer such injuries, distress, pain and suffering, harm, damages, loss of consortium, and economic

loss in the future. Plaintiff suffered injuries and damages as described, in excess of $75,000.00.

                                          COUNT IX
                                      FRAUD BY OMISSION

   226.        Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

   227.        At all times, the Defendants had a duty to exercise ordinary care in the design,

manufacture, marketing, and sale of its pharmaceutical products, including Zantac.

   228.        The Defendants had a duty to refrain from selling unreasonably dangerous products,

including the duty to ensure that their pharmaceutical products do not cause patients to suffer from

foreseeable risks of harm.

   229.        The Defendants had a duty to monitor the adverse effects associated with

pharmaceutical products, including Zantac.

   230.        The Defendants had a duty to exercise reasonable care when they undertake

affirmative acts for the protection of others.

   231.        The Defendants owed these duties to Plaintiff because it was foreseeable to

Defendants that patients like Plaintiff would ingest and consequently be endangered by Zantac.

   232.        The Defendants also owed a duty to speak because they were in possession of

information about Zantac that was not readily available to Plaintiff and Plaintiff’s physicians, made

misrepresentations about the safety of Zantac to Plaintiff and Plaintiff’s physicians while

suppressing material facts, and actively concealed material information about Zantac from Plaintiff

and Plaintiff’s physicians, including that when ingested, Zantac formed high levels of NDMA and

other dangerous and carcinogenic metabolites in the human body.




                                                  49
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 50 of 57 PageID: 50



   233.        The Defendants knew that this information was not readily available to Plaintiff and

his doctors, and Plaintiff and his doctors did not have an equal opportunity to discover the truth.

Plaintiff and his doctors had no practicable way of discovering the true state and timing of the

Defendants’ knowledge.

   234.        The Defendants intentionally omitted from their prescriber and patient labeling any

type of warning alerting patients and their physicians that when ingested, Zantac forms high levels

of NDMA and other harmful metabolites in the body. And, given that Defendants advertised and

promoted Zantac as being safe, the Defendants had a duty to speak and reveal the fact that they

knew when ingested, Zantac formed NDMA and other harmful metabolites in the body.

   235.        Plaintiff justifiably relied on the Defendants’ product labeling and other

representations.

   236.        Had the Defendants not omitted this information about the safe use of their drugs

from the prescriber and patient labeling, doctors would not have prescribed (or recommended), and

patients would not have insisted upon or taken Zantac. But for the Defendants’ omissions, Plaintiff

would not have consumed Zantac.

   237.        If Plaintiff had been properly warned about the dangers of Zantac use, they would

not have taken Zantac, and would not have developed their injuries, or been at risk for developing

cancer from Zantac usage.

   238.        Plaintiff justifiably relied on the Defendants’ omissions regarding Zantac.

   239.        Had the Defendants disclosed that they were aware of, but intentionally withheld,

that Zantac forms NDMA and other harmful metabolites in the body once ingested, Plaintiff would

not have ingested Zantac.




                                                50
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 51 of 57 PageID: 51



   240.        As a direct and proximate result of the defective design of Zantac manufactured by

Defendants and consumed by Plaintiff MICHAEL COMBS, Plaintiffs suffered damages, including

but not limited to personal injury, bodily harm, emotional distress, pain and suffering, permanent

physical injuries, loss of enjoyment of life, loss of consortium, economic and non-economic damages,

and will continue to suffer such injuries, distress, pain and suffering, harm, damages, and economic

loss in the future. Plaintiff suffered injuries and damages as described, in excess of $75,000.00.

                                         COUNT X
                                    MEDICAL MONITORING

   241.        Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

   242.        Plaintiff MICHAEL COMBS has not yet manifested a cancer proximately caused by

Defendants’ conduct, but is at an increased risk of developing a cancer resulting from his Zantac

usage.

   243.        As alleged above, when ingested, Zantac metabolizes into NDMA and other

harmful metabolites in the body. NDMA is classified as a probable human carcinogen by most, if

not all, regulatory agencies around the world, including the U.S. FDA and EPA.

   244.        Cancer may have a latency period of many years, and may take years to manifest.

Plaintiff MICHAEL COMBS is at an increased risk of developing cancer as he consumed and/or

ingested Zantac for extended periods of time, and as a result was exposed to harmful levels of

NDMA and other metabolites.

   245.        NDMA is a hazardous, life-threatening, toxic substance that is known to cause

cancer in humans.

   246.        Plaintiff MICHAEL COMBS is at an increased risk of cancer as he was exposed to,

consumed, and/or ingested Defendants’ Zantac in quantities, and over periods of time, sufficient to


                                                  51
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 52 of 57 PageID: 52



establish an exposure level that is considered to be hazardous to health, and that is considered to be

sufficient to cause cancer or increase the risk of developing cancer.

    247.        The exposure was caused solely and proximately by Defendants’ Zantac.

    248.        Defendants had a duty to the Plaintiff to: refrain from selling an unreasonably

dangerous product; to disclose to Plaintiff that as a result of taking Zantac, NDMA and other

harmful metabolites would likely form in the human body; and to ensure that Zantac was safe,

reliable, and non-hazardous for human consumption—its intended purpose.

    249.        As fully alleged above, Defendants’ own negligent acts and omissions resulted in

cancer, or an increased risk of developing cancer, for Plaintiff. Cancer is a serious disease-causing,

life-threatening illness and debilitating cellular, genetic, and physical injury. Technology, analytical

tools, tests, and/or monitoring procedures exist and are readily available to provide for the testing

and early detection of cancer in patients. These technologies, tools, tests, and/or monitoring

procedures are accepted and widely used by the scientific and medical community. These existing

scientific methods include, but are not limited to, guaiac-based fecal occult blood test (gFOBT),

fecal immunochemical test (FIT), FIT-DNA test, Flexible Sigmoidoscopy, Colonoscopy, and CT

Colonography (Virtual Colonoscopy).

    250.        Early detection of cancer in patients is one of the best, and sometimes the only,

means to treat cancer such that it does not cause lasting, permanent injury, illness, or death.

    251.        Early detection of cancer in patients necessarily allows patients to avail themselves

of myriad forms of treatment, each of which is capable to altering the course of the illness, such as

bringing the cancer into remission, removal of any malignant tumors, and other treatment to

alleviate injury.




                                                  52
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 53 of 57 PageID: 53



   252.        The tests and treatments for the early detection and treatment of cancer must be

prescribed by a qualified physician, and are conducted according to the latest, contemporary, and

widely accepted scientific principles. Because NDMA-associated cancer screenings may not be

conducted with the frequency necessary to identify cancer in the absence of exposure to NDMA,

the prescribed monitoring regime is different from that normally recommended in the absence of

exposure. Plaintiff requires more frequent screenings not within the purview of routine medical

exams.

      253.       Plaintiff seeks injunctive and monetary relief, including compensatory

damages for, the costs of, medical monitoring procedures (1) to provide for necessary testing and

screening including, but not limited to, blood tests, physical examinations, imaging,

colonoscopies, endoscopies, and other similar methods for examination, biopsies, pathologic,

histologic, and oncologic evaluations, oncologic, histologic, surgical and other necessary

medical consultations; to provide for necessary medical and surgical procedures for diagnosis

and treatment; (3) to provide for all necessary evaluations and treatment; and (4) attorneys’ fees,

costs, interest, and such further relief as the Court deems equitable and just.

                                  COUNT XI
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   254.        Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

   255.        Defendants’ intentional, reckless and extreme conduct foreclosed any opportunity to

adequately measure the level of risk related to Defendants’ Zantac products. By withholding

information of known design and manufacturing defects and concealing those fatal problems,

Defendants created a false sense of security regarding the safety of Defendants’ Zantac products.




                                                  53
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 54 of 57 PageID: 54



    256.       Defendants’ conduct of intentional omission, concealment and failure to warn of

the design and manufacturing defects caused Plaintiffs to suffer injuries, harm, loss of consortium,

and economic loss as alleged herein, including permanent and substantial injuries, and expenses

attributable to Defendants’ conduct.

    257.       The injuries described above entitle Plaintiffs to compensatory damages in excess

of $75,000.00 and equitable and declaratory relief, along with all appropriate other damages

according to proof.

                                  COUNT XII
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

    258.       Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

    259.       Defendants intentionally and willfully failed to disclose or warn of the inherent

risks and defects of Zantac, while knowingly concealing design, manufacturing and safety defects,

and misrepresenting the risks of severe side effects, quality, safety and efficacy of the drug.

    260.       Defendants’ willful conduct inflicted Plaintiffs with severe emotional distress.

    261.       Defendants’ conduct of willful omission and concealment of design, manufacturing

and safety defects in order to induce ingestion of the drug caused Plaintiffs severe emotional

distress.

    262.       As a direct result of Defendants’ careless and negligent conduct, Plaintiffs have

suffered and will continue to suffer injury, harm, loss of consortium, and economic loss as alleged

herein, including permanent and substantial injuries, and expenses attributable to his injuries.

    263.       The injuries described above entitle Plaintiffs to compensatory damages in excess

of $75,000.00 and equitable and declaratory relief, along with all other appropriate damages

according to proof.


                                                 54
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 55 of 57 PageID: 55



                                            COUNT XIII
                                        PUNITIVE DAMAGES

    264.        Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

    265.        Defendants’ conduct as alleged in this Complaint shows that Defendants acted

maliciously, with aggravated or egregious fraud, and/or intentionally disregarded Plaintiffs’ rights, so

as to warrant the imposition of punitive damages.

    266.        As a direct and proximate result of Defendants’ malicious, fraudulent, and/or

intentional disregard of Plaintiffs’ rights, Plaintiffs are entitled to punitive damages to punish

Defendants and deter similar wrongdoing by others in the future.

                                      COUNT XIV
                         LOSS OF CONSORTIUM (DEBORAH COMBS)
                            MEDICAL AND RELATED EXPENSES

    267.        Plaintiff incorporates the allegations contained in the foregoing paragraphs as if

fully set forth in the following paragraphs.

    268.        As a consequence of the bladder cancer suffered by MICHAEL COMBS as alleged

herein, Plaintiff sustained significant and permanent injuries as described herein. Additionally,

Plaintiff has experienced bladder muscle loss as a result of his bladder cancer, which affects Plaintiff’s

ability to have an erection. This injury in turn affects Plaintiff’s ability to be intimate with his spouse,

DEBORAH COMBS.

    269.        Before suffering the injuries resulting from his bladder cancer, MICHAEL COMBS

was able to and did perform all the duties of a spouse and did perform these duties, including but not

limited to maintaining a home, providing love, companionship, affection, society, sexcual relations,

moral support, and solace to his wife, DEBORAH COMBS.




                                                    55
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 56 of 57 PageID: 56



    270.        DEBORAH COMBS suffered from loss of society and consortium as a result of the

injuries to her husband, MICHAEL COMBS.

                                    VIII. RELIEF REQUESTED

        WHEREFORE, Plaintiffs pray for judgment against all Defendants as follows:

    1. For economic and non-economic damages, special damages, and general damages,

including pain and suffering, in an amount to be supported by the evidence at trial;

    2. For actual or compensatory damages for the acts complained of herein in an amount to be

determined by a jury and as provided by applicable law;

    3. For disgorgement of profits for the acts complained of herein in an amount to be determined

by a jury;

    4. For exemplary and punitive damages sufficient to punish Defendants for the acts

complained of herein and to deter Defendants and others from future wrongful practices, in an

amount to be determined by a jury;

    5. For an award of reasonable attorneys’ fees, court costs, and other litigation expenses;

    6. For prejudgment interest;

    7. For post-judgment interest; and

    8. For such other and further relief as this Court may deem just and proper.

                                        IX.   JURY DEMAND

        Plaintiffs hereby demand a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

Civil Procedure, of all issues so triable.




                                                56
Case 3:19-cv-20289-FLW-LHG Document 1 Filed 11/14/19 Page 57 of 57 PageID: 57



Dated: November 14, 2019

                                          Respectfully submitted,

                                          By: /s/ Christopher A. Seeger______
                                          Christopher A. Seeger
                                          David R. Buchanan
                                          Asim M. Badaruzzaman
                                          David R. Tawil
                                          SEEGER WEISS LLP
                                          55 Challenger Road, Suite 600
                                          Ridgefield Park, NJ 07660
                                          Telephone: (973) 639-9100
                                          Fax: (973) 679-8656
                                          cseeger@seegerweiss.com
                                          dbuchanan@seegerweiss.com
                                          abadaruzzaman@seegerweiss.com
                                          dtawil@seegerweiss.com


                                          Jeffrey S. Grand
                                          SEEGER WEISS LLP
                                          77 Water Street, 8th Floor
                                          New York, NY 10005
                                          Telephone: (212) 584-0700
                                          Fax: (212) 584-0799
                                          jgrand@seegerweiss.com




                                     57
